 

 

”
:

©

C -19-cv-08694-VM SERcuidett!9 Filed 09/19/19 Page 1 of 2
- SUBGE MASREHO. ns A

JS 44C/SDNY CIVIL COVER seth O ( V

REV. 06/01/17 e
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of Pleadings or aif
other papers as required by law, except as provided by local rules of court This form, approved by the Judicial Conference of the
United States In September 1974, Is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS

Pooacd 3 Teome

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

More LU. May
| Wearmacel edt it

TUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB

Cy rus Vance, Je ae Da of County of Ky

ATTORNEYS

(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

VS Cutpte Arpele =

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No

lfyes, was this case Vol.[_] Invol. [7] Dismissed. No[_] Yes] Ifyes, give date

IS THIS AN INTERNATIONAL ARBITRATION CASE? No

(PLACE AN [x] IN ONE BOX ONLY)

TORTS

Yes []

NATURE OF SUIT

ACTIONS UNDER STATUTES

Bd MATARS USA, LUP

Judge Previously Assigned

Yes [_]

& Case No.

CONTRACT PERSONAL INJURY PERSONAL | INJURY. FORFEITUREPENALTY BANKRUPTCY OTHER STATUTES
[] 110 INSURANCE [ ]310 ARPLANE PHARMACEUTICAL PERSONAL | ) 625 DRUG RELATED [ ] 422 APPEAL ES ees ee
[]120 MARINE [ ] 31S AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY = SeURE OF PROPERTY 28 USC 158 { }376 QUI TAM
[ }130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 24 USC 884 [ ]423 WITHDRAWAL [ ] 400 STATE
[ 3140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY | ) 699 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ] 368 ASBESTOS PERSONAL [ ] 410 ANTITRUST
[ } 150 RECOVERY OF _[ ] 330 FEDERAL INJURY PRODUCT [ ] 430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS [ ] 450 COMMERCE
ENFORCEMENT LIABILITY { ] 460 DEPORTATION
OF JUDGMENT —_[ ] 340 MARINE PERSONAL PROPERTY [ 1820 COPYRIGHTS | ]470 RACKETEER INFLU-
{ ] 154 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ 1152 RECOVERY OF LABILITY [ ]370 OTHER FRAUD ORGANIZATION ACT
Reet [ 1350 MOTOR VEHICLE [1377 TRUTH IN LENDING [ ] 5 PATENT-ABBREVIATED NEW DRUG APPLICATION (RIGO)
STUDENT LOANS = [ ] 355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ) 153 RECOVERY OF —_[_] 380 OTHER PERSONAL
OVERPAYMENT INJURY { ]380 OTHER PERSONAL LABOR [ ] 661 HIA (13959) { ] 850 SECURITIES
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE { ] 862 BLACK LUNG (823) COMMODITIES/
BENEFITS MED MALPRACTICE = [ ] 385 PROPERTY DAMAGE ~—[ ] 710 FAIR LABOR [ 1863 DIWC/DIWW (405(g)) EXCHANGE
[ J 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE XML
SUITS [ 1720 LABORMGMT [ ] 855 RSI (405(g))
[} 190 OTHER PRISONER PETITIONS RELATIO [ ] 890 OTHER STATUTORY
CONTRACT { ]463 ALIEN DETAINEE I ] 740 RAILWAY LABOR ACT ACTIONS
{ ] 195 CONTRACT [ 1510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | cave ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
[ ] 196 FRANCHISE CIVIL RIGHTS [ ] S30 HABEAS CORPUS [ 790 OTHER LABOR Defendant) { ]893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION [1874 ae PARTY MATTERS
540 MANDAMUS & OTHER 791 EMPL RET INC 26 609 895 FREEDOM OF
[ ) 440 ae Nal a is SECURITY ACT (ERISA) a INFORMATION ACT
REAL PROPERTY arenes 5 { ] 896 ARBITRATION
IMMIGRATION
[}210 LAND | ] 442 EMPLOYMENT PRISONER CIVIL RIGHTS t | aren eet
CONDEMNATION _ [ }443 HOUSING/ { ]462 NATURALIZATION AWPEAL OF AGENCY DECISION
[] 220 FORECLOSURE (1445 Fis paper { ] 550 CIVIL RIGHTS 3 eae anon a
230 RENT LEASE & 555 PRISON CONDITION ‘| ] 465 OTHER IMMI TUTIONALITY OF
7 EJECTMENT DISABILITIES - i 50 CIVIL DETAINEE ACTIONS Ie preteen
[ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[]245  TORTPRODUCT | ]446 AMERICANS WITH Perth
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ] 448 EDUCATION
REAL PROPERTY
Check if demanded in complaint:

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

CHECK IF THIS IS ACLASS ACTION
IF SO, STATE:

UNDER F.R.C.P. 23

DEMAND $ OTHER JUDGE DOCKET NUMBER,

 

Check YES only if demanded in complaint

JURY DEMAND: FC] yes CNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-08694-VM Document 2 Filed 09/19/19 Page 2 of 2

CE AN x IN ONE BQX ONLY) ORIGIN
1 Original [7] 2 Removed from [13 Remanded []4 reinstated or  [] 5 Transferred from [6 Ongar” C7 Nice a
P di tat fi i .
roceeding State Court ae Reopened Speen estict) (Transferred) Magistrate Judge

0D a. all parties represented oe

(18 Muttidistict Litigation (Direct File)
L] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 U.S. PLAINTIFF [}2 U.S. DEFENDANT 3 FEDERAL QUESTION (114 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)
CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE [}1 [11 CITIZEN OR SUBJECT OF A [331)]3 INCORPORATED and PRINCIPAL PLACE []5 [ ]5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE (12 []2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION {36 (]6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

VomArd ji eum P
\G 00 enn |venn Are
WhrAspiafn, DC

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

One Hoan Place

MM] Luar

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BEASSIGNED TO: [| WHITE PLAINS MANHATTAN
DATE SIGNATURE OF ATTORNEY OF RECORD ae TO PRACTICE IN THIS DISTRICT

[ ] YES (OATE ADMITTED Ma, Yr. )
RECEIPT # Attomey Bar Code #

Magistrate Judge is to be designated by the Clerk on {he
7 : 9 MAG. J PARKER
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
